Citation Nr: 0822413	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
amputation of the left leg. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1967 to 
February 1968; and he then served in the Marine Corps 
Reserves.  The veteran contends that he was enroute to 
inactive duty for training on the morning of January 26, 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

The issue of service connection for a left leg amputation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a left leg below the knee amputation was denied by a June 
1997 rating decision; the evidence submitted since June 1997 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
left leg below the knee amputation is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. New and Material Determination

The veteran's claim for service connection for an amputation 
of the left leg was denied by a June 1997 rating decision.  
The veteran failed to file a notice of disagreement with this 
decision and it therefore became final.  38 C.F.R. § 20.1103.  
Nevertheless, the law provides that a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156, 20.302.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the June 1997 denial, the evidence of record 
included: service medical records showing that the veteran's 
left leg was amputated following a motor vehicle accident in 
January 1969; letters from both a friend who had known the 
veteran since 1970 and from the veteran's mother, indicating 
that the veteran was in an accident while on the way to a 
Marine Corps Reserve weekend meeting; and hospital records 
from January 26, 1969 to February 16, 1969 detailing the 
veteran's hospitalization and amputation (it was noted that 
the accident occurred on Route 95 and the veteran arrived at 
the emergency room at 8:30am).

The veteran's claim was denied in 1997 as it was found that 
the veteran's motor vehicle accident did not occur during a 
period of active duty.  It was noted that the veteran was on 
active duty for training from July 21, 1967 to February 24, 
1968.

Since 1997, additional evidence has been associated with the 
veteran's claims file.  The veteran submitted a statement 
explaining that he was required to attend drills the fourth 
Sunday of every month.  He also submitted a separation form 
showing that he was assigned to Fort Schuyler, and a copy of 
a letter from his brother which was dated February 3, in 
which the brother wrote that he had spoken to the Marines 
about the meeting that the veteran missed on the day of his 
accident.  The postmark on the envelope was dated February 6, 
1969.  The veteran also submitted a calendar from 1968-1969 
with the fourth weekend of every month highlighted, and he 
indicated that he had inactive duty for training every fourth 
weekend, including the weekend of January 25-26, 1969.   The 
veteran also clarified that while his accident occurred in 
Virginia, more than 200 miles away from Fort Schuyler, he 
insists that he was enroute to his meeting the next day.  The 
veteran also asserts that while he was brought to the 
hospital at 8:30 am on January 26, 1969, the accident 
occurred many hours earlier around 2:30 am, but his car was 
upside down and he was not discovered until the following 
morning. 

The veteran's claim was denied, because it was determined 
that the veteran was not on active duty at the time of his 
motor vehicle accident.

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For disability resulting from personal injury suffered in 
line of duty, in the active military, naval, or air service, 
the United States will pay compensation to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury was incurred compensation.  See 38 U.S.C.A. 
§ 1110.

The term "active military, naval, or air service" is 
defined in part to include any period of inactive duty 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty. 38 U.S.C. § 101(24).  "Inactive duty 
training" (IDT) means in part "duty (other than full-time 
duty) prescribed for Reserves by the Secretary" and 
"special additional duties authorized for Reserves by an 
authority designated by the Secretary ... in connection with 
prescribed training or maintenance activities of the units to 
which they are assigned."  38 U.S.C. § 101(23)(A).  Any 
individual who is disabled from an injury incurred while 
proceeding directly to or returning directly from IDT is also 
considered to be on IDT at the time the injury occurred. 38 
U.S.C. § 106(d)(1); 38 C.F.R. § 3.6(e) (2005).

As such, if it is determined that the veteran was injured in 
an accident while traveling to report for an IDT meeting, 
which he was under orders to attend, and the accident was not 
a result of willful misconduct, then the veteran would be 
entitled to service connection for any permanent disability 
stemming from the accident.

In this case, the veteran presented a letter which was 
postmarked a week after his accident that noted that he had 
missed a meeting with the Marine Corps the day of his 
accident.  The veteran also provided a statement indicating 
that while he was hundreds of miles away from Fort Schuyler 
he was enroute at the time of his accident.  These statements 
must be presumed to be credible for the purposes of reopening 
a claim.  

Given that credibility is presumed, both pieces of evidence 
are considered new in that neither had been previously 
submitted and both are material in that they address the 
reason the veteran's claim was previously denied. 

As new and material evidence has been submitted, the 
veteran's claim is reopened.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for the 
amputation of the left leg is reopened.


REMAND

The veteran asserts that on the morning of January 26, 1969 
he was traveling to attend his weekend meeting to comply with 
his Marine Corps Reserve requirements (the veteran reported 
that he was required to report to Fort Schuyler on the fourth 
Sunday of each month for IDT).  The veteran was involved in a 
single car accident on Route 95 around Richmond, Virginia and 
he arrived at the hospital around 8:30 am on January 26.  The 
veteran asserts that the accident occurred many hours earlier 
around approximately 2:30 am, but his overturned car was not 
discovered until the next morning.  As a result of the 
accident, the veteran's left leg was fractured and 
subsequently amputated below the knee.  

The veteran's claims file shows several efforts to obtain the 
line of duty investigation report resulting from the 
veteran's accident.  One request was sent to the Naval 
Reserve USS Platte (AO-186)-82863 at the Naval and Marine 
Corps Reserve Center at Fort Schuyler in the Bronx, New York 
10465.  However, the request was returned with a hand written 
note "No Record". 

A second request for the line of duty inquiry report was sent 
to the National Personnel Records Center (NPRC), which 
responded that the requested information was not a matter of 
record.  

The foregoing notwithstanding, the Defense Finance and 
Accounting Service should be contacted and a copy of the 
veteran's military pay records obtained in an effort to 
determine when he was on inactive duty for training.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and 
Accounting Service and request a copy of 
the veteran's military pay records.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


